Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 1 of 27 PageID #: 45522




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE


   _______________________________
   GENENTECH, INC. and CITY OF )
   HOPE,                          )
                                  )
        Plaintiffs,               )            C.A. No. 17-1407- CFC-SRF
                                  )            (Consolidated)
        v.                        )
                                  )
   AMGEN, INC.                    )
                                  )
        Defendant.                )
   _______________________________)
   GENENTECH, INC. and CITY OF )
   HOPE,                          )
                                  )
        Plaintiffs,               )            C.A. No. 18-924-CFC-SRF
                                  )
        v.                        )
                                  )
   AMGEN, INC.                    )
                                  )
        Defendant.                )
   _______________________________)


                    INTERIM ORDER OF SPECIAL MASTER

   Rodney A. Smolla, Special Master

         District Court Judge Colm Connolly assigned these consolidated matters to

   the Special Master in a Memorandum Order entered on March 30, 2020. The District

   Court’s order broadly instructed the Special Master to determine whether the sealed
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 2 of 27 PageID #: 45523




   and redacted filings of the parties comply with the legal principles that govern the

   sealing of documents filed in federal judicial proceedings as established by the

   Supreme Court of the United States, the United States Court of Appeals for the Third

   Circuit, and the Federal Rules of Civil Procedure.

         A preliminary hearing on the duties assigned to the Special Master was

   conducted on the record on April 16, 2020.           This Interim Order reflects the

   agreement of the parties and the Special Master as to how to proceed going forward.

                           I. Briefing and Hearing Schedule

   A.    The Parties Will Initially Self-Review

         The parties reached agreement with the Special Master on a process through

   which the parties themselves would engage in a self-review of the material

   previously submitted under seal. That review would provide the parties with the

   opportunity to voluntarily unseal, opening to public view on the docket of the Court,

   some of the materials previously filed under seal, thereby reducing the volume of

   remaining sealed material requiring document-by-document review by the Special

   Master.

   B.    Written Submission Deadlines and Guidelines

         1.     June 11 Deadline

         By June 11, 2020, the parties shall each submit to the Special Master:




                                             2
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 3 of 27 PageID #: 45524




       • Index of Sealed Materials. For each case, an index reflecting the docket

          number and title of the pleadings (including exhibits) that the party requests

          continue to be sealed in whole or in part.

       • Appendix of Sealed Materials (Highlighted). An appendix corresponding to

          the index for each case attaching a copy of the pleadings and materials that

          the party wishes to be sealed, highlighted in blue1 to show the party’s

          requested redactions (such copies to be OCR’d if possible so that the Special

          Master can copy and paste the language in the redactions proposed by the

          party). The Index and Appendix should encompass all materials filed under

          seal up to and including date the materials are submitted to the Special Master,

          on or before June 11, 2020.

       • Legal Brief. A legal brief (not to exceed 15 pages) providing the legal basis

          for the sealing request by the party, and any response to this Interim Order.

       • Factual Support. For each item on the index, a party shall provide its basis

          for the sealing request. The basis for sealing may be indicated categorically

          in connection with the index and/or supported by a written discussion of the

          applicable law to the facts. Declarations, affidavits, or other factual support



   1
     The parties have alerted the Special Master that the materials filed with the Court
   occasionally include yellow or orange highlighting to direct the Court’s attention to
   particular cited information. The parties will thus use blue highlighting for this
   redaction review process.
                                              3
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 4 of 27 PageID #: 45525




          for the sealing requests may be included. There is no page limit for this

          portion of the submissions.

        • Proposed Procedure for Future Filings. The parties should submit, either

          separately, or after meeting and conferring, jointly, a proposed procedure for

          expeditious and efficient review by the Special Master of future filings

          submitted under seal. (The parties should meet and confer to determine if

          there is a process jointly agreed to that will facilitate such expeditious review.)

   2.     June 26 Deadline

          Each party may submit (but is not required to) a paper (not to exceed 10 pages

   for each case) indicating disagreement or comment upon any sealing requests of the

   counterparty.

   3.     Hearing Date

          A hearing on the matters pending before the Special Master is shall be held

   on Monday, June 29, at 1:00 p.m., unless otherwise ordered.

                              II. Applicable Legal Principles

          The parties have additionally requested guidance from the Special Master as

   to the substantive legal principles to be applied in conducting their own “self-

   review.” This Interim Order sets forth the legal standards to be applied. In

   submitting their written submissions and in oral argument the parties remain free to

   contest these legal principles, in whole or in part, and to present such legal and

                                               4
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 5 of 27 PageID #: 45526




   evidentiary argumentation regarding their application as the parties deem

   appropriate.

   A.    The Three Tiers of Review

         Three discrete bodies of law govern the principles pertaining to

   confidentiality, sealing, and redactions of documents in federal court litigation.

   They apply in ascending orders of scrutiny.

         First, there are principles governing the issuance of protective orders in federal

   litigation. These principles emanate from Rule 26(c) of the Federal Rules of Civil

   Procedure, and the attendant gloss courts have applied to the application of Rule

   26(c). See Pansy v. Borough of Stroudsburg, 23 F.3d 772, 783-92 (3d Cir. 1994).

         Second, federal courts recognize a common law right of access to judicial

   records. “The existence of a common law right of access to judicial proceedings and

   to inspect judicial records is beyond dispute.” Publicker Industries, Inc. v. Cohen,

   733 F.2d 1059, 1066 (3d Cir. 1984). There is a “presumption in favor of access to

   ‘public records and documents, including judicial records and documents.’” Bank of

   America National Trust & Savings Association v. Hotel Rittenhouse Associates, 800

   F.2d at 343, quoting Nixon v. Warner Communications, Inc., 435 U.S. 589, 597

   (1978).

         Third, “the public and the press have a First Amendment right of access to

   civil trials.” In re Avandia Marketing Sales Practices & Product Liability Litigation,


                                              5
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 6 of 27 PageID #: 45527




   924 F.3d 662, 673 (3d Cir. 2019), citing Publicker, 733 F.2d at 1070. “[T]he First

   Amendment, independent of the common law, protects the public’s right of access

   to the records of civil proceedings.” Republic of Philippines v. Westinghouse

   Electric Corporation, 949 F.2d 653, 659 (3d Cir. 1991), citing Publicker, 733 F.2d

   at 1070. “The First Amendment right of access requires a much higher showing than

   the common law right to access before a judicial proceeding can be sealed.” In re

   Cendant Corp., 260 F.3d at 198 n. 13. Any restriction on the First Amendment right

   of public access is “‘evaluated under strict scrutiny.’” Avandia, 924 F.3d at 673,

   quoting PG Publishing Company v. Aichele, 705 F.3d 91, 104 (3d Cir. 2013).

   B.    Protective Orders

         Rule 26 of the Federal Rules of Civil Procedure permits the District Court to

   enter a protective order to shield a party “from annoyance, embarrassment,

   oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). As the Third

   Circuit’s decision in Avandia emphasized, it is worth reciting the standards

   applicable to motions for protective orders, as a foil against which to contrast the

   more rigorous standards imposed by the common law and the First Amendment.

   Avandia, 924 F.3d at 673.

         Within the Third Circuit, the principles applicable to the issuance of a

   protective order are governed by the “good cause” factors announced in Pansy v.

   Borough of Stroudsburg, 23 F.3d at 783-92. As Judge Connolly observed in a prior


                                            6
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 7 of 27 PageID #: 45528




   Order in this matter:

         In Pansy, the Third Circuit identified eight factors that may be considered in
         evaluating whether good cause exists: (1) whether disclosure will violate any
         privacy interests; (2) whether the information is being sought for a legitimate
         purpose; (3) whether disclosure will cause embarrassment to a party; (4)
         whether the information to be disclosed is important to public health and
         safety; (5) whether sharing the information among litigants will promote
         fairness and efficiency; (6) whether the party benefitting from the order is a
         public entity or official; (7) whether the case involves issues important to the
         public; and (8) the parties’ reliance on the order.

   Genentech, Inc. v. Amgen Inc., No. CV 17-1407-CFC, 2019 WL 1349464, at *2 (D.

   Del. Mar. 26, 2019) (Connolly, J.).

         The Pansy factors governing the grant of protective orders in the Third Circuit

   do not constitute a “free pass” to litigants to seek and obtain protective orders on

   their mere mutual consent or acquiescence. Protective orders require a showing of

   “good cause,” and “good cause” requires more than the mere coalescence and

   convenience of the parties. “Rule 26(c) places the burden of persuasion on the party

   seeking the protective order. To overcome the presumption, the party seeking the

   protective order must show good cause by demonstrating a particular need for

   protection.” Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

   Generalized boilerplate assertions of harm are not sufficient. See Glenmede Trust

   Co. v. Thompson, 56 F.3d 476, 484 (3d Cir. 1995) (“Under Pansy, ‘[b]road

   allegations of harm, unsubstantiated by specific examples or articulated reasoning’

   do not support a good cause showing.’”), quoting Cipollone, 785 F.2d at 1121.


                                             7
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 8 of 27 PageID #: 45529




         Protective orders entered pursuant to Rule 26(c) are most soundly justified

   when the documents at issue contain trade secrets or other confidential business

   information. See Leucadia, Inc. v. Applied Extrusion Technologies, Inc., 998 F.2d

   157, 166 (3d Cir. 1993). Yet even trade secrets are not sacrosanct. The “Rules also

   explain that ‘courts have not given trade secrets automatic and complete immunity

   against disclosure, but have in each case weighed their claim to privacy against the

   need for disclosure.’” Id., quoting Fed. R. Civ. P. 26(c) Advisory Committee’s Note

   to 1970 Amendment.

   C.    The Common Law Right of Access

         1.     Overview of Right

         The United States Supreme Court recognized the common law right of access

   to judicial records in Nixon v. Warner Communications, Inc., 435 U.S. at 597 (“It is

   clear that the courts of this country recognize a general right to inspect and copy

   public records and documents.”).

         In the Third Circuit, the right is particularly robust. “The right to inspect and

   copy, sometimes termed the right to access, antedates the Constitution.” United

   States v. Criden, 648 F.2d 814, 819 (3d Cir. 1981). Powerful public interests

   undergird the right. “It has been justified on the ground of the public’s right to know,

   which encompasses public documents generally, and the public’s right to open

   courts, which has particular applicability to judicial records.” Id. “The public’s


                                              8
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 9 of 27 PageID #: 45530




   exercise of its common law access right in civil cases promotes public confidence in

   the judicial system by enhancing testimonial trustworthiness and the quality of

   justice dispensed by the court.” Littlejohn v. Bic Corp., 851 F.2d 673, 678 (3d Cir.

   1988), citing 6 J. Wigmore, Evidence § 1834 (J. Chadbourne rev. 1976). “As with

   other branches of government, the bright light cast upon the judicial process by

   public observation diminishes possibilities for injustice, incompetence, perjury, and

   fraud.” Littlejohn, 851 F.2d at 678. Moreover, “the very openness of the process

   should provide the public with a more complete understanding of the judicial system

   and a better perception of its fairness.” Id. “[A]ccess to civil proceedings and

   records promotes ‘public respect for the judicial process’ and helps assure that

   judges perform their duties in an honest and informed manner.” In re Cendant Corp.,

   260 F.3d at 192, quoting Leucadia, 998 F.2d at 161.

         2.     Defining “Judicial Record”

         Given that it is firmly established that the common law presumption of access

   applies to “judicial records and documents,” the case law in the Third Circuit has

   focused not on the existence of the presumption, but instead on what does or does

   not qualify as a “judicial record” or “document” within the meaning of the common

   law right of access. The unmistakable arc of that case law has been a steady

   expansion of the records and documents to which the right attaches.

         “The common law right of access is not limited to evidence, but rather


                                             9
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 10 of 27 PageID #: 45531




   encompasses all ‘judicial records and documents.’” United States v. Martin, 746

   F.2d 964, 968 (3d Cir. 1984), quoting Nixon v. Warner Communications, 435 U.S.

   at 597. “It includes ‘transcripts, evidence, pleadings, and other materials submitted

   by litigants.” United States v. Martin, 746 F.2d at 968, quoting, Comment, All

   Courts Shall Be Open: The Public’s Right to View Judicial Proceedings, 52 Temple

   L.Q. 311, 337-38 (1979). The Third Circuit further extended the right to a settlement

   agreement in Bank of America, holding that that the presumption in favor of public

   access applies not only to all civil trials and records but also to “motions filed in

   court proceedings.” Bank of America, 800 F.2d at 343. In Republic of Philippines v.

   Westinghouse, the Third Circuit extended the right to “papers filed in connection

   with a motion for summary judgment.” Westinghouse, 949 F.2d at 661. In Leucadia,

   the Third Circuit summarized its extant decisions by observing that, “our earlier

   decisions and those in other courts lead ineluctably to the conclusion that there is a

   presumptive right of public access to pretrial motions of a nondiscovery nature,

   whether preliminary or dispositive, and the material filed in connection therewith.”

   Leucadia, 998 F.2d at 164.

         The key to determining whether or not a document or record is subject to the

   right of access is whether it is properly denominated a “judicial record.” In re

   Cendant Corp., 260 F.3d at 192. “The status of a document as a ‘judicial record,’ in

   turn, depends on whether a document has been filed with the court, or otherwise


                                             10
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 11 of 27 PageID #: 45532




   somehow incorporated or integrated into a district court’s adjudicatory

   proceedings.” Id. “While filing clearly establishes such status, a document may still

   be construed as a judicial record, absent filing, if a court interprets or enforces the

   terms of that document, or requires that it be submitted to the court under seal.” Id.,

   citing Enprotech Corp. v. Renda, 983 F.2d 17, 20 (3d Cir. 1993).

          As Judge Andrews for this Court has explained, this divide is especially

   significant. In re Application of Ewe Gasspeicher GmbH, 2020 WL 1272612, at *3

   (“For requests to preserve the confidentiality of discovery materials pursuant to a

   protective order, the Court applies the factors set forth in Pansy . . . See In re Avandia

   Mktg., 924 F.3d at 670. When, however, the parties file those discovery materials on

   the court’s docket under seal, they become “judicial records” subject to the more

   rigorous common law right of access. Id. at 672. Finally, the First Amendment right

   of public access attaches to civil trials. Id.”).

          5.     Common Law Access Contrasted with the Rule 26 Pansy Factors

          The Third Circuit’s 2019 decision in Avandia strongly emphasized the

   fundamental divide between the standards that govern the issuance of protective

   orders under Rule 26 and the standards that govern the presumption of access to

   judicial records under the common law:

          In short, while the Pansy factors may provide useful guidance for courts
          conducting the balancing required by the common law test, the Pansy
          factors do not displace the common law right of access standard. The
          difference is not merely semantic—the Pansy factors are not
                                               11
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 12 of 27 PageID #: 45533




         sufficiently robust for assessing the public’s right to access judicial
         records.

   Avandia, 924 F.3d at 676.

         In both substance and procedure, the burdens that must be overcome to justify

   the sealing of judicial records under the common law are dramatically less pliant

   than the factors to be weighed under Pansy in deciding whether a protective order is

   warranted. “Unlike the Rule 26 standard, the common law right of access begins

   with a thumb on the scale in favor of openness—the strong presumption of public

   access.” Id.

         As to substance, Avandia instructed that in certain critical respects the Pansy

   factors are fundamentally incompatible with the Third Circuit’s common law right

   of access jurisprudence. Id. (“Moreover, some of the Pansy factors are incompatible

   with our case law on the common law right of access.”).

         For example, the Pansy factors invite a court to consider “‘whether disclosure

   of the information will cause a party embarrassment.’” Id., citing Glenmede Trust

   Company v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995). In contrast, however,

   “concern about a company’s public image, embarrassment, or reputational injury,

   without more, is insufficient to rebut the presumption of public access.” Avandia,

   924 F.3d at 666, citing Westinghouse, 949 F.2d at 663. See also Littlejohn, 851 F.2d

   at 685 (reasoning that the proponent of the seal’s “desire to preserve corporate

   reputation” is insufficient to rebut the presumption); Publicker, 733 F.2d at 1074
                                            12
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 13 of 27 PageID #: 45534




   (explaining that public disclosure of poor management is inadequate to justify

   sealing); Brown & Williamson Tobacco Corporation v. Federal Trade Commission,

   710 F.2d 1165, 1180 (6th Cir. 1983) (explaining that the desire to shield prejudicial

   information from competitors and the public is understandable, but “cannot be

   accommodated by courts without seriously undermining the tradition of an open

   judicial system.”).

         So too, Pansy permits consideration of “‘whether the information is being

   sought for a legitimate purpose or for an improper purpose.’” Avandia, 924 F.3d at

   677, quoting Glenmede, 56 F.3d at 483. In contrast, a “a person’s motive for

   inspecting or copying judicial records is irrelevant under the common law right of

   access.” Avandia, 924 F.3d at 677, citing Leucadia, Inc., 998 F.2d at 167-68; Bank

   of America., 800 F.2d at 345 (“The applicability and importance of these interests

   [served by the common law right of access] are not lessened because they are

   asserted by a private party to advance its own interests.”).

         The essential substantive command of Avandia is that it is error to conflate

   “the Pansy factors with the common law right of access standard.” Avandia, 924

   F.3d at 677. “[T]he Pansy factors are not a substitute for the common law right of

   access standard—which begins with the presumption of access.” Id. “The scale is

   tipped at the outset in favor of access.” Id.

         6.     The Substantive Common Law Avandia Standards


                                             13
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 14 of 27 PageID #: 45535




         While not purporting to articulate exhaustively what substantive showings

   will justify sealing or redacting a judicial record and what showings will not,

   Avandia did provide substantial guidance.

         Avandia rejected as insufficient an eight-year-old declaration previously

   submitted to support sealing of other documents, instructing that “[o]utdated

   evidence such as this is insufficient to overcome the presumption of public access.”

   Id. at 678.

         Avandia also rejected as insufficient a second proffered declaration,

   dismissing that declaration as deficient because it contained mere “broad, vague, and

   conclusory allegations of harm.” Id. In rejecting that declaration, the court held that

   the declarant’s assertion that disclosure of the company’s “old research strategies

   ‘would still aid competitors in developing research strategies and could be used to

   harm GSK’s relationship with patients and physicians’” was not enough to rebut the

   presumption of public access, because the declaration lacked any additional

   explanation as to why revelation of old strategies would harm present commercial

   relationships. Id. at 679. These were the very sort of “blanket assertions of harm”

   that the Avandia court declared “fall short of the clearly defined and serious injury”

   required for sealing. Id.

         Finally, Avandia sharply disqualified “reputational injury” or mere

   “embarrassment” as interests sufficient to overcome the presumption of access. On


                                             14
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 15 of 27 PageID #: 45536




   the record before it, the Court declared that it could not see how the alleged harm

   “chalks up to anything more than mere embarrassment.” Id. But “[m]ere

   embarrassment is insufficient to overcome the strong presumption of public access

   inherent in the common law right.” Id., citing Publicker, 733 F.2d at 1074

   (explaining that courts generally should not seal evidence of “bad business

   practice[s].”). In a critical insight, the Court in Avandia noted that the values served

   by public access may be at their apex when the motivation for sealing is

   embarrassment at what the disclosed material might reveal. “‘Indeed, common

   sense tells us that the greater the motivation a corporation has to shield its operations,

   the greater the public’s need to know.’” Id., quoting Brown & Williamson Tobacco

   Corp., 710 F.2d at 1180.

         On the affirmative side of the ledger, Avandia confirmed the long-standing

   truism that the presumption of public access is “‘not absolute.’” Avandia, 924 F.3d

   at 672, quoting Bank of America, 800 F.2d at 344. The presumption of public access

   may be overcome. The critical divide is the distinction between material containing

   palpable trade secrets or proprietary business practices that will produce present

   commercial and competitive harm, on the one hand, and vague, conclusory

   assertions of commercial or competitive harm, or assertions that in fact appear

   grounded in reputational interests and embarrassment, on the other. A party’s

   “‘vague assertions that the transcript contains secretive business information, and


                                              15
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 16 of 27 PageID #: 45537




   that disclosure would render [it] at a tactical disadvantage’ [are] insufficient to

   overcome that strong presumption.” Avandia, 924 F.3d at 676, quoting LEAP Sys.,

   Inc. v. MoneyTrax, Inc., 638 F.3d 216, 221-22 (3d Cir. 2011). The touchstone is the

   persuasive demonstration of specific, concrete, particularized of harm.

         7.     The Avandia Procedural Requirements

         As to procedure, Avandia also contemplates a rigorous process of judicial

   review. The right of access must not be demoted to “a mere formality.” Avandia,

   924 F.3d at 676. To ensure that proper weight is given to “the public’s strong interest

   in the openness of judicial records,” a District Court must engage in “a document-

   by-document review.” Id. Casual, superficial review does not suffice. “Again, the

   strong presumption of openness inherent in the common law right of access

   ‘disallows the routine and perfunctory closing of judicial records.’” Id., citing In re

   Cendant Corp., 260 F.3d at 193-94.

         The substantive and procedural standards that must be met to overcome the

   presumption of access are onerous by definition and design. The party seeking to

   seal judicial records must satisfy “a heavy burden.” Miller v. Indiana Hospital, 16

   F.3d 549, 551 (3d Cir. 1994). The party seeking to have a record sealed “must show

   that ‘the material is the kind of information that courts will protect and that

   disclosure will work a clearly defined and serious injury to the party seeking

   closure.’” Avandia, 924 F.3d at 677-78, quoting Miller, 16 F.3d at 55. In granting a


                                             16
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 17 of 27 PageID #: 45538




   sealing order, a “District Court should articulate ‘the compelling[,] countervailing

   interests to be protected,” make “specific findings on the record concerning the

   effects of disclosure, and provide[ ] an opportunity for interested third parties to be

   heard.’” Avandia, 924 F.3d at 677-78, quoting In re Cendant Corp., 260 F.3d at 194.

   “‘In delineating the injury to be prevented, specificity is essential.’” Id. Generalized

   incantations that secrecy is required to prevent competitive or commercial harm are

   not enough to carry the movant’s burden. “‘Broad allegations of harm, bereft of

   specific examples or articulated reasoning, are insufficient.’” Id.

         The factfinding required by district courts must be careful and meticulous in

   order to vindicate the rights of the public and the integrity of the judicial process

   itself, notwithstanding the private interests or preferences of the litigants, even when

   they are in agreement. “‘[C]areful factfinding and balancing of competing interests

   is required before the strong presumption of openness can be overcome by the

   secrecy interests of private litigants.’” Avandia, 924 F.3d at 677-78, quoting

   Leucadia, 998 F.2d at 167.

         The Third Circuit’s Avandia opinion mandates a “document-by-document”

   review of the claimed propriety of sealing. In conducting that review, the Court may

   sensibly acknowledge that there may be snippets of material that satisfy the onerous

   burden required to justify sealing. In such instances, however, only the “snippet”

   itself may be sealed. See In re Petrobras Sec. Litigation, 393 F. Supp. 3d 376, 387


                                             17
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 18 of 27 PageID #: 45539




   (S.D.N.Y. 2019) (“Nonetheless, a few of the documents—or, more likely, a few

   sentences within a few of the documents—may still contain ‘business information

   that might harm a litigant'’ competitive standing.’ . . . Petrobras has satisfied this

   Court that some of the sealed documents might still contain snippets of information

   that even the now much-reorganized Petrobras could reasonably claim were still

   commercially sensitive.”) (internal citations omitted); Ebert v. C.R. Bard, Inc., No.

   CV 12-01253, 2020 WL 429771, at *3 (E.D. Pa. Jan. 28, 2020) (“Although Bard

   asks for the entirety of the expert reports to be sealed, a less restrictive alternative is

   available. The Court will instead only permit to be redacted those pages of the expert

   reports that Bard expressly identified as containing confidential business

   information in its Motion.”).

         In a footnote, Avandia clarified that the Third Circuit does not “require a

   district court to provide lengthy, detailed discussion of each individual document.”

   Avandia, 924 F.3d at 677, n.11. “Yet it must be clear from the record that the district

   court engaged in a particularized, deliberate assessment of the standard as it applies

   to each disputed document.” Id.

         8.     The Changed Landscape After Avandia

         Avandia was a game-changer, as District Court opinions applying it in this

   Circuit have recognized. Avandia struck at the heart of the prevalent practice of

   collusive secrecy in corporate litigation. It is a common practice for parties in


                                               18
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 19 of 27 PageID #: 45540




   corporate cases to file reciprocal unopposed motions to seal, in what often to

   amounts to a “I will scratch your secrecy back if you will scratch mine” bargain.

   Applying Avandia, Judge Andrews observed:

         In my experience, corporate parties in complex litigation generally
         prefer to litigate in secret. To that end, discovery is over-designated as
         being confidential, pleadings and briefs are filed under seal, redacted
         versions of sealed documents are over-redacted, requests are made to
         seal portions of transcripts of judicial proceedings, and parties want to
         close the courtroom during testimony. I have tried over the years to
         reign these tendencies in, but it is difficult because there is usually no
         one opposing whatever requests are made, and I do not have time to be
         independently monitoring any of these tendencies unless they are
         directly requested of me (i.e., requests to close the courtroom and to
         seal judicial transcripts). I have made some efforts on the requests that
         are specifically directed to me. I think some of those efforts have
         resulted in greater exercise of discretion by the parties in asking to have
         judicial transcripts sealed and in seeking to close the courtroom, but I
         do not see any impact on any of the other areas of potential abuse.
         In cases like Avandia, there is a third party that seeks access to the
         challenged documents, which is not the case here. The courts of appeals
         perhaps do not have as much opportunity to instruct on what a trial court
         should be doing when no party is advocating for openness.
         Nevertheless, it seems to me that courts should at least address access
         concerns when they come to the court’s attention.

   Takeda Pharmaceuticals U.S.A., Inc. v. Mylan Pharmaceuticals, Inc., No. CV 19-

   2216-RGA, 2019 WL 6910264, at *1 (D. Del. Dec. 19, 2019).

         In the wake of Avandia, District Courts “must articulate compelling and

   countervailing interests to be protected, make specific findings on the record

   concerning the effects of disclosure and provide an opportunity for third parties to

                                             19
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 20 of 27 PageID #: 45541




   be heard.” Ebert v. C.R. Bard, Inc., 2020 WL 429771, at *2, citing Avandia, 924

   F.3d at 672-73.

         The District Court’s decision applying Avandia in Midwest Athletics & Sports

   All. LLC v. Ricoh USA, Inc., 395 F. Supp. 3d 461, 462 (E.D. Pa. 2019), is instructive.

   In Midwest, both parties had filed motions to seal. Rejecting both motions, the court

   noted that the “parties make no showing that disclosure of the exhibits contain

   confidential commercial or proprietary information.” Id. “Although the parties may

   agree to shield information contained in discovery materials,” the court stated, “they

   may not do so once those materials become part of the court record.” Id. “Sealing

   orders may not be routinely entered without the rigorous analysis required.” Id. In

   rejecting the sealing motions, the court held that none of the materials proffered for

   sealing any confidential material that could cause harm within the meaning of the

   Avandia standard. Id.

   D.    The First Amendment Right of Access to Civil Judicial Proceedings

         1.     Overview

         The Third Circuit has recognized a First Amendment right of access to judicial

   proceedings in civil cases. Avandia, 924 F.3d at 673; Publicker, 733 F.2d at 1070;

   Delaware Coalition for Open Government, Inc. v. Strine, 733 F.3d 510, 514 (3d Cir.

   2013) (“We have found a right of public access to civil trials, as has every other

   federal court of appeals to consider the issue.”). That much is clear. What is less


                                             20
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 21 of 27 PageID #: 45542




   clear is the nature of the judicial records to which that First Amendment right

   attaches in civil cases.

         In Avandia, the Third Circuit panel invoked the “avoidance doctrine” and

   decided, by a 2-1 vote, decided not to reach the question of whether the First

   Amendment right of access applies to judicial records filed in summary judgment

   proceedings. Judge Restrepo, concurring in part and dissenting in part, filed an

   opinion arguing that the “avoidance doctrine” ought not be applied. Judge Restrepo

   reached the First Amendment question and opined that the First Amendment right

   of access did attach to summary judgment findings. Avandia, 924 F.3d at 681-84

   (Restrepo, J., concurring in part and dissenting in part).

         While the majority in Avandia did not decide whether or not the First

   Amendment right of access applied to the documents before it, the majority did

   elaborate at some length on the substantive First Amendment standards that would

   be applicable if the First Amendment right were to apply.

         The majority in Avandia thus declared that “[t]he First Amendment right of

   access requires a much higher showing than the common law right [of] access before

   a judicial proceeding can be sealed.” Id. at 673, citing In re Cendant Corp., 260 F.3d

   at 198 n.13. “Any restriction on the right of public access ‘is . . . evaluated under

   strict scrutiny.’” Avandia, 924 F.3d at 673, citing PG Publishing Co., 705 F.3d at

   104. “If the First Amendment right of access applies, “there is a presumption that


                                             21
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 22 of 27 PageID #: 45543




   the proceedings will be open to the public.” Avandia, 924 F.3d at 673, citing

   Publicker, 733 F.2d at 1073. The party seeking closure may rebut the presumption

   of openness only if it is able to demonstrate “an overriding interest [in excluding the

   public] based on findings that closure is essential to preserve higher values and is

   narrowly tailored to serve that interest.” Avandia, 924 F.3d at 673, citing Publicker,

   733 F.2d at 1070 (explaining that “to limit the public’s access to civil trials there

   must be a showing that the denial serves an important governmental interest and that

   there is no less restrictive way to serve that governmental interest.”).

         Avandia further instructed that in determining whether a First Amendment

   right of access applies to judicial records such as those filed in summary judgment

   proceedings, courts must apply the two-prong “experience and logic” test that has

   been adopted across the landscape of First Amendment jurisprudence to decide

   access questions. Avandia, 924 F.3d at 673.

         A proceeding qualifies for the First Amendment right of public access when

   “there has been a tradition of accessibility” to that kind of proceeding, and when

   “access plays a significant positive role in the functioning of the particular process

   in question.” Press–Enterprise Co. v. Superior Court, 478 U.S. 1, 10, (1986). “In

   order to qualify for public access, both experience and logic must counsel in favor

   of opening the proceeding to the public.” Delaware Coalition, 733 F.3d at 514.

         In Rushford v. New Yorker Magazine, Inc., 846 F.2d 249 (4th Cir. 1988), the


                                             22
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 23 of 27 PageID #: 45544




   Fourth Circuit, citing the Third Circuit’s holding in Publicker, held that “the more

   rigorous First Amendment standard should also apply to documents filed in

   connection with a summary judgment motion in a civil case.” Id. at 253, See

   Publicker, 733 F.2d at 1067-71. The Second Circuit, finding Rushford persuasive,

   adopted the same position in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

   124 (2d Cir. 2006). Among other rationales, the Second Circuit reasoned that when

   a First Amendment right of access attaches to a judicial proceeding itself, the norm

   should be that the right also attaches to documents filed in those proceedings,

   observing that “‘[o]ther circuits that have addressed [the] question have construed

   the constitutional right of access to apply to written documents submitted in

   connection with judicial proceedings that themselves implicate the right of access.’”

   Id., quoting Matter of New York Times Co., 828 F.2d 110, 114 (2d Cir. 1987), citing

   In re Washington Post Co., 807 F.2d 383, 390 (4th Cir. 1986); Associated Press v.

   United States District Court, 705 F.2d 1143, 1145 (9th Cir. 1983).

         The “avoidance doctrine” is a permissive and prudential principle of judicial

   restraint. The doctrine embraces the proposition that “a federal court should not

   decide federal constitutional questions where a dispositive nonconstitutional ground

   is available.” Hagans v. Lavine, 415 U.S. 528, 547 (1974). In Avandia, the majority

   found the common law presumption of access “dispositive,” and therefore declined

   to rule on the First Amendment question. Avandia, 924 F.3d at 680. As already


                                            23
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 24 of 27 PageID #: 45545




   noted, Judge Retrespo was not convinced that the common law analysis was

   dispositive and went on to reach the First Amendment question. Id. at 681-84

   (Restrepo, J., concurring in part and dissenting in part).

         As a practical matter, it likely that the question of whether the First

   Amendment right of access does or does not apply to any of the sealings and

   redactions in these consolidated matters will never need to be reached. The First

   Amendment question would only come into play if the Special Master were to

   conclude that a particular sealing or redaction was justifiably kept from public view

   under the common law Avandia standard, but arguably might not justifiably be

   sealed or redacted under the First Amendment. In this unlikely circumstance, the

   Special Master would provide advance warning to the parties and permit written and

   oral argumentation on the First Amendment question as to the specific redaction,

   both as to law and fact.

           2.   Materials in the Public Domain

         As a final legal observation, the sealing of material already in the public

   domain is particularly difficult to justify, under either common law or First

   Amendment principles.      Indeed, one rare instance in which First Amendment

   principles might require sealing even if the common law sealing standard were

   otherwise satisfied would be an attempt to seal material previously made public on

   a judicial docket, especially the docket in this very Court. “Secrecy is fine at the


                                             24
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 25 of 27 PageID #: 45546




   discovery stage, before the material enters the judicial record.” Baxter International,

   297 F.3d at 545, citing Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984). But once

   the cat is out of the bag, it cannot be put back in the bag. See SmithKline Beecham

   Corp. v. Pentech Pharmaceuticals, Inc., 261 F. Supp. 2d 1002, 1008 (N.D. Ill. 2003)

   (Posner, Circuit Judge, sitting by designation) (“but there the cat is out of the bag,

   so there is no need for the settling parties to submit an amended redacted version.”).

         After material appears unsealed on a court’s docket, and therefore in the

   public domain, there are little, if any, plausible justifications for subsequently sealing

   the same material. The Gillette Company v. Dollar Shave Club, Inc., No. 15-1158-

   LPS-CJB, D.I. 511, Slip Op. at 4 (D. Del. Sept. 6, 2017) (noting that some material

   the parties sought to seal was already unsealed in other submissions). “Once material

   is in the public domain on the public dockets of courts, there is little sound

   justification for sealing subsequent filings containing the same public domain

   material.” Milhouse v. Heath, No. 1:14-CV-01844, 2016 WL 9184416, at *1 (M.D.

   Pa. Sept. 7, 2016). “The Court can conceive of no justification to seal an opinion

   that is readily available in the public domain.” Sparman v. Edwards, 325 F. Supp.

   3d 317, 319 (E.D.N.Y. 2018).

         These principles have particular force in the modern world of electronic filing

   and judicial dockets openly accessible to the public on government and private

   databases. Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004) (“But


                                              25
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 26 of 27 PageID #: 45547




   however confidential it may have been beforehand, subsequent to publication it was

   confidential no longer. It now resides on the highly accessible databases.”). See also

   American Civil Liberties Union of Mississippi v. Fordice, 969 F. Supp. 403, 411

   (S.D. Miss. 1994) (“Regarding documents which are in the public domain, if a file

   contains only material which has already been made public, the Court finds that such

   files should remain completely open and unredacted.”); aff’d sub nom. American

   Civil Liberties Union of Mississippi, Inc. v. King, 84 F.3d 784 (5th Cir. 1996);

   Performance Chevrolet, Inc. v. ADP Dealer Services, Inc., No. 2:14-CV-2738 TLN

   AC, 2015 WL 13855488, at *1 (E.D. Cal. Feb. 27, 2015) (“Defendant has identified

   no rule, statute, case or other authority requiring that the document it filed must be

   sealed or redacted after the fact. To the contrary, the cases addressing this issue have

   denied requests to seal documents where they were already publicly filed, or where

   the information contained in the documents is already in the public domain.”) citing

   Level 3 Communications, LLC v. Limelight Networks, Inc., 611 F. Supp. 2d 572

   (E.D. Va. 2009); Joint Equity Committee of Investors of Real Estate Partners, Inc.

   v. Coldwell Banker Real Estate Corp., 2012 WL 234396, at *2 (C.D. Cal. 2012);

   Cooke v. Town of Colorado City, Ariz., 2013 WL 3155411, at *2 (D. Ariz. 2013);

   Apple, Inc. v. Samsung Electronics Co., Ltd., 2014 WL 722489, at *1 (N.D.

   Cal.2014).




                                             26
Case 1:17-cv-01407-CFC-SRF Document 673 Filed 04/24/20 Page 27 of 27 PageID #: 45548




   So ordered.

   April 24, 2020                                 /s/ Rodney A. Smolla
                                                  Special Master




                                         27
